Irvine, C.
The plaintiff in error asks a reversal of a judgment whereby he was sentenced to imprisonment for two years for the offense of selling intoxicating liquor to an Indian *297not a citizen. The chief reason advanced for reversal is that the verdict is not sustained by the evidence. The evidence has been examined and found ample to sustain the conviction.
. One instruction is criticised as not founded on any proof. There is some proof whereon to found it, and, moreover, it was not excepted to, nor is the giving of it assigned as error.
It is assigned as error that the court erred in admitting evidence of the defendant’s occupation. The evidence on the point was to the effect that he was employed in a house of prostitution. To some of this evidence there was no objection, but it was admissible, if for no other reason, because the witnesses for the state had sworn that the liquor had been procured through visiting the house referred to; that the defendant followed them from the •house and handed them the liquor a short distance away. To show that the defendant was connected with the establishment tended in some degree to aid the proof.
Affirmed.